DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
This communication is in response to Amendments filed on 02/15/2022.
Claims 1-20 are currently pending.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim(s) 1--20 distinguish over the prior art for the following reasons:As per claim 1, the primary reason for the indication of the filed subject matter as free of prior art, is the inclusion of the following limitations, in the specific combination claimed by the applicant: A system for an artificial intelligence support network for behavior modification, the system comprising at least a server, the at least a server designed and configured to receive at least a biological extraction from a user; train, iteratively, a machine learning model using a first training data set, wherein the first training data set comprises at least a prognostic label correlated to at least an element of physiological state datum; train, iteratively, a machine learning process using a second training data set, wherein the second training data set comprises longitudinal data for the user correlated to ameliorative process labels; generate a diagnostic output based on the at least a biological extraction using a the machine learning model, wherein generating the diagnostic output comprises: generating at least an ameliorative process label; ranking the at least an ameliorative process label as a function of the machine learning process; determining at least a correct ameliorative process as a function of the ranking; and generating the diagnostic output, wherein the diagnostic output comprises the at least a correct ameliorative process; generate at least a request for a behavior modification as a function of the at least a correct ameliorative process label; and identify an influencer as a function of the at least a request for a behavior modification, wherein identifying the at least an influencer further comprises: Page 2 of 16Caldwell Intellectual Property Law, LLCdetermining a plurality of influencers based on the request for behavior modification; receiving, for each influencer of the plurality of influencers, a set of influencer attributes; and matching a set of user attributes to the set of influencer attributes corresponding to the influencer.
The closest available prior art of record are as follows:
The closest prior art Lee (US 2017/0175169 A1) teaches at least a diagnostic engine designed and configured to: receive a first training data set including a plurality of first data entries, each first data entry of the plurality of first data entries including at least an element of physiological state data and at least a correlated first prognostic label; receive a second training data set including a plurality of second data entries, each second data entry of the plurality of second data entries including at least a second prognostic label and at least a correlated ameliorative Lee: abstract; ¶¶ [0007]-[0033]; [0065]; [0197]; [0275];  FIGS. 1-19).
The next closest prior art is Glotko (US 2013/0339041 A1) teaches an advisory module designed and configured to: receive at least a request for an advisory input; generate at least an advisory output using the at least a request for an advisory input and at least a diagnostic output; (See, for example, Glotko: abstract; ¶¶ [0001]-[0015]; FIGS. 1-2).
The prior art does not teach and/or suggest, inter alia, herein: train, iteratively, a machine learning model using a first training data set, wherein the first training data set comprises at least a prognostic label correlated to at least an element of physiological state datum; train, iteratively, a machine learning process using a second training data set, wherein the second training data set comprises longitudinal data for the user correlated to ameliorative process labels; generate a diagnostic output based on the at least a biological extraction using a the machine learning model, wherein generating the diagnostic output comprises: generating at least an ameliorative process label; ranking the at least an ameliorative process label as a function of the machine learning process; determining at least a correct ameliorative process as a function of the ranking; and generating the diagnostic output, wherein the diagnostic output comprises the at least a correct ameliorative process, as recited in independent claim 1 and similarly in claim 11.
 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHMAD MUQEETH whose telephone number is (571) 272-5442. The examiner can normally be reached between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on (313)446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M./Examiner, Art Unit 3686  

/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686